Citation Nr: 1645889	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower jaw disability.

2.  Entitlement to service connection for a stomach and colon disability, to include as secondary to a lower jaw disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 18, 1956 to January 11, 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Petersburg, Florida RO; the record is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In July 2013, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is in the record.  In February 2014, January 2015, and December 2015, the case was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's complete service treatment records (STRs) are unavailable; an existing record shows that about 2 weeks after entrance on active duty he was admitted to a service hospital for evaluation of a left lower jaw benign tumor (he reported on service entrance).

2.  While an increase in the size of the left lower jaw tumor during service is not shown by clinical evidence, it may reasonably be conceded (based on lay accounts by the Veteran and others who then knew him) that the tumor grew in size during, and following, service before it was surgically excised about one month following service; the tumor is not shown during the pendency of the instant claim.

3.  An alteration of mandibular topography was not manifested in service, and an alteration to a point preventing normal use of dentures is not shown to be due to an increase in size of the left jaw tumor beyond natural progression (and requiring more extensive surgery) during the Veteran's active duty service.

2.  A stomach and colon disability is neither shown nor alleged to have been manifested in, or otherwise be directly related to, the Veteran's service; a left lower jaw alteration of mandibular topography disability is not service-connected.


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry in service with respect to a left lower jaw tumor is rebutted by clear and unmistakable evidence that such pathology pre-existed service, and clear and unmistakable evidence that it was not aggravated by service beyond natural progression (and the tumor is not shown during the pendency of the instant claim).  38 U.S.C.A. §§ 1111, 1132, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  Service connection for a lower jaw disability consisting of an alteration in mandibular topography is not warranted.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  Service connection for a stomach and colon disability, to include as secondary to a lower jaw disability, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a January 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

During the July 2013 Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence that the current claimed disabilities are related to, were incurred or aggravated in, service or caused or aggravated by a service-connected disability).  Following the hearing there has been extensive development of the record for such evidence. 

The Veteran's complete service treatment records (STRs) are unavailable (certified to have been destroyed by a fire at the National Personnel records Center (NPRC)).  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist; the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

An alternate source STR (a record of hospitalization in service) has been obtained.  The Veteran's available pertinent postservice treatment records have been secured.  The claims file includes notices of the unavailability of records from Morton Plant Hospital, Sinai Hospital, Dr. Bloom, and Dr. Jacobs.  The agency of original jurisdiction (AOJ) arranged for a VA examination in September 2015.  As will be discussed in greater detail below, the Board finds this report of examination to be adequate for rating purposes, as it reflects a thorough review of the record, physical examination including all necessary findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence that an event, injury, or disease occurred in service, or that certain diseases were manifested during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Court has stated that this element is a low threshold, requiring only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim pertaining to a stomach and colon disability, a VA examination is not necessary, as there is no evidence suggesting that such disability may be related directly to the Veteran's active duty service and, regarding a secondary service connection theory of entitlement, the Veteran has not established service connection for any disability (and this decision denies service connection for a lower jaw disability).  Therefore, the low threshold requirement endorsed in McLendon is not met.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by peacetime service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be evidence of: (1) a claimed current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the claimed current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Alternatively, a nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Lower jaw disability

A veteran is presumed sound on entrance on entrance except for disability noted on induction.  This presumption is rebuttable only by clear and unmistakable evidence. And if such evidence is shown, the veteran is entitled to a further presumption that the disability was aggravated by service (which presumption is also rebuttable only by clear and unmistakable evidence).   38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).    

Aggravation is shown when there is an increase in disability during (as a result of) service unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002). 

The Veteran contends that he was drafted into military service with a pre-existing left lower jaw tumor in September 1956, despite presenting a note from his private physician (Dr. Bloom, now deceased) stating that he should not be drafted because of the tumor and its rapid growth.  He contends that once he was in service, he complained of pain in his lower jaw, saw a doctor, and was sent to Brook Medical Center for further observation.  He states that he then went before a "tumor board", was put on light duty, and was medically discharged in January 1957.  He contends that being in service prevented him from timely having the tumor removed and that as a result, the tumor grew much bigger in service and was therefore "aggravated" by service.  He asserts that he underwent surgery to remove the left lower jaw tumor, as well as a large portion of his lower jaw and all of his lower teeth (allegedly due to the increased size of the tumor by that time) at a private medical facility in February 1957, two weeks after his discharge from service.  He contends that once the incision healed enough, he was fitted for a partial set of dentures that never fit properly because of the void in his mouth left by the tumor.  He contends that he had immediate infection and discomfort, which later necessitated that all of his teeth be removed.  He states that no set of permanent dentures has ever fit properly in his mouth due to the void left by the tumor.

The Veteran has submitted an October 1956 letter from his wife indicating that she had spoken with Dr. Small (a physician in practice with Dr. Bloom), who said that in his opinion the Veteran should be operated on as soon as possible, and that he would not advise a waiting period because the tumor would not stop growing.  She stated that she was told a resection of the whole jaw was definitely not necessary and Dr. Small would not advise it.

The only STR available for review (obtained from service hospitalization records storage) is an October 1956 clinical record cover sheet noting a diagnosis of dysplasia monostatic, fibrous, left mandible, not incurred in line of duty, existed prior to service; specialized treatment by maxillofacial and plastic surgery was suggested.

On March 2009 treatment, the Veteran sought new dentures from dentist Dr. Stein, who checked the Veteran's gums and explained that he had no bone; Dr. Stein stated that he did not think he could make a new denture any better than what the Veteran had already.  Dr. Stein explained that he could reline the Veteran's dentures and sharpen teeth which would be better than a new set; Dr. Stein proceeded with this treatment.

The Veteran submitted an October 2009 letter from his sister-in-law, who recalled that his tumor grew substantially while he was in the Army and that surgery was performed immediately after his discharge from service, in February 1957.

The record reflects that all records pertaining to the Veteran's February 1957 oral surgery were destroyed due to age and are therefore unavailable.  

At the July 2013 hearing, the Veteran testified that when his lower jaw tumor was first discovered in August 1956 (prior to entry in service), it was the size of a small cherry, but by the time he was able to undergo postservice surgery to remove it in February 1957 it had grown close to the size of a golf ball.  He also testified that Dr. Bloom had advised him to have the tumor removed much earlier and that it would have been relatively minor surgery if removed without delay (i.e., with no need to remove a large portion of his jaw), but because he was drafted into service, the surgery was delayed and ended up being major (i.e., a large portion of his jaw had to be removed).  He testified that he was treated postoperatively for about two months and was then fitted with a temporary partial denture.  He testified that he also lost 11 teeth of the lower left jaw, and his remaining teeth began to shift and he had inflammations and infections, leading to the eventual removal of the rest of his teeth.  He testified that he has had difficulty fitting dentures due to the cavity in his mouth caused by the tumor.  The Veteran's wife and son also testified, indicating that the left lower jaw tumor increased in size during service, and required more immediate attention (wife), and describing some of his problems and procedures to correct them (son). 

An August 2013 CT scan of the Veteran's maxillofacial bones showed focal intramedullary expansion of the left mandibular body with several mild circumscribed sharp cortical lucencies; it was noted that the findings may be postsurgical in nature.

On November 2013 private examination, the Veteran reported that he had a giant cell tumor of the lower left jaw diagnosed prior to receiving a draft notice in September 1956.  He reported that he was inducted into service despite his condition and received no treatment for 5 months, during which time the tumor grew from the size of a small cherry to that of a golf ball.  He reported that he went to sick call several times for pain and discomfort associated with the tumor, and he was eventually evaluated by a dentist who facilitated his transfer to Brook Medical Center, where he spent 3 weeks under a medical board review.  He reported that he was then sent to Fort Bliss, where discharge was recommended.  He related that shortly after separation in 1957, he underwent jaw surgery and lost a large part of his jaw and all of his teeth, and was unable to chew, which subsequently affected his gastrointestinal tract resulting in the need for a colostomy.  The private provider, Dr. Gordon, noted the recent findings on August 2013 evaluation.  Dr. Gordon noted there were no available postservice medical records pertaining to jaw surgery, and that there were also no postservice medical records supporting that the Veteran had gastrointestinal issues resulting in the need for a colostomy.  Dr. Gordon opined that an increase in size of the tumor during service is conceivable given the locally aggressive nature of the giant cell tumor, and wide complete excision is usually recommended to prevent recurrence.  Dr. Gordon opined that it is at least as likely as not that the Veteran's condition of a jaw tumor became progressively worse during service including worsening pain and discomfort as well as increased tumor size, and was significant enough to warrant a discharge from service due to a physical disability. 

On September 2015 VA dental and oral conditions examination, the diagnoses included loss of portion of the mandible (for reasons other than periodontal disease or edentulous atrophy), loss of teeth (for reasons other than periodontal disease or other routine dental maladies, noting that this is intended for loss of teeth due to service-related trauma), and oral neoplasm (giant cell tumor).  The examiner noted the Veteran's statement that he had a diagnosis of giant cell tumor of the lower left jaw two months prior to being drafted into the Army in September 1956, and that his private oral surgeon recommended deferring the draft until the lesion could be removed from his jaw, but he was drafted anyway without the surgery being done.  The examiner noted the Veteran's statement that the private oral surgeon did not tell him whether there was any urgency in removing the tumor, nor was a time-frame set up for its removal; the Veteran also reported that at the time he was busy getting married just before entering service.  He reported that he had pain in his jaw during service, and because the growth was getting larger; he was sent to Brook Medical Center for removal by resecting his jaw but he refused that operation, stating that it was not necessary to remove his jaw.  He reported that he was sent back to Fort Bliss and medically discharged in January 1957 (and told that he would have no rights to compensation for the lesion).  The Veteran reported that he believed the surgery would have been minor compared to the surgery that was done later after the tumor grew for an extra 5 months, and he believed he would have lost fewer teeth as well.  He reported that in February 1957, the left mandibular tumor was removed and several lower left teeth were removed as well in order to excise the entire tumor, which necessitated the Veteran to wear a lower partial denture.  He reported that he could not remember how long after he lost his left lower teeth that he then lost his right lower teeth, but he believed it was several years; he reported that he lost his right lower teeth due to "pus and infection".

On physical examination, the Veteran was edentulous, the maxillary alveolar ridge was moderately atrophied, and the mandibular ridge was severely atrophied on both sides; the examiner noted that it was not only flattened in the areas of the right and left premolars and first molars, but that there was even a depression there.  The examiner noted that the taller parts of the ridge were in the anterior and in the second molar to retromolar pad areas, where it had slight height of several millimeters.  When palpated with fingertips, the right side of the mandible felt at least as flat and atrophied as the left side; there was a slight local depression in the left premolar area, presumably where the lesion had been removed, as compared to the bone anteriorly and posteriorly to it.  A Panorex radiograph showed atrophy of the mandible, right side greater than left, and a local bony defect at the crest of the ridge in the left premolar area.  The examiner found that, clinically and on radiograph, the mandible appeared to have virtually the same atrophy and residual bone thickness on the right and left sides.  The Veteran had full upper and lower dentures, and the lower denture was slightly unstable and had no retention.

In conjunction with the VA examining dentist's findings, a VA oral surgeon examined the Veteran, reviewed the record, and supplied an opinion as well.  The examiner stated that the Veteran has mandibular alveolar atrophy, with atrophy of both edentulous alveolar ridges, more so in the mandible, and the majority of the bone loss in the mandible is in the premolar/first molar areas with greater amounts of bone from the canine to canine region anteriorly and the second molar area posterior bilaterally.  The examiner opined that there did not appear to be any greater alveolar ridge deficiency on the left side where the tumor was excised as compared to the right; indeed, the panoramic radiograph actually showed a greater amount of bone posteriorly on the left as compared to the right.  The examiner stated that the Veteran has an atrophic mandible which makes wearing a lower denture difficult.  The examiner stated that this is quite common in most long term denture wearers.  The examiner opined that the etiology of this condition is due to premature tooth loss, which most commonly occurs from dental caries and periodontal disease.  The examiner stated that based on review of the available records and interview of the Veteran, it appeared that excision of the mandibular tumor in February 1957 necessitated the removal of several teeth on the lower left. However, the Veteran's more extensive tooth loss of the remaining lower teeth and all of his upper teeth was more likely due to caries and periodontal disease.  The examiner stated that this was substantiated by the Veteran's statement in history elicited that he lost the remainder of his teeth some years subsequent to the tumor excision due to the presence of "pus and infection".

Regarding the timing as to when the Veteran's current lower jaw disability was first manifested, the examiner noted that the Veteran had a segment of his left mandible resected, along with several teeth, in February 1957 to remove a bony tumor, and he wore a partial denture to replace the missing teeth.  Years later, additional lower teeth were removed due to "pus and infection", according to the Veteran's history; this then necessitated wearing a full denture, and over time, with wearing the full lower denture, the Veteran lost alveolar bone generally throughout the mandible.  The examiner opined that this would have occurred even had there not been a mandibular tumor excision.

Regarding whether the Veteran's current lower jaw disability is related to his military service, the VA examiner opined that the Veteran's lower jaw disability is difficulty wearing a lower denture due to alveolar bone atrophy, noting that this is substantiated by an exam done by private dentist Dr. Stein about 5 years earlier.  The examiner noted Dr. Stein's statement that it would be difficult to improve upon the dentures the Veteran currently wears.  The examiner opined that there is well less than a 50% probability that this disability is related to the Veteran's service.  The examiner explained that, although it is quite likely that the Veteran's mandibular tumor expanded in size during his five months of service, the ultimate mandibular topography is no worse than if excision had occurred sooner.  The examiner opined that the majority of the Veteran's tooth loss occurred well after the tumor excision and for reasons unrelated to the tumor.  The examiner also stated that, in gathering the history from the Veteran and reading the letters written on his behalf, there is some reason to believe that he could have addressed this tumor prior to his service.  The examiner noted that there was the opportunity to address this while in the service but the Veteran refused as he felt the proposed treatment was too aggressive.  

Regarding whether the Veteran's current lower jaw disability was aggravated by service, the examiner noted that the best evidence to support the fact that the current lower jaw disability was not aggravated by, or did not increase in severity during, the Veteran's service is the clinical and radiographic exam findings from September 2015.  The examiner opined that there is no appreciable difference in the alveolar ridge topography when comparing the left side of the mandible where the tumor was excised to the right.  The examiner stated that, with regard to tooth loss, according to the Veteran's own history, the majority of the tooth loss occurred years after the February 1957 tumor excision and was due to the "presence of pus and infection".  The examiner also noted that the Veteran lost all of his maxillary teeth which have no connection to the presence of a mandibular tumor.

At the outset, the Board notes that because the Veteran's STRs have (for the most part) been destroyed he is entitled to a presumption of soundness on entry in service with respect to the claimed left lower jaw disability.  However, there is clear and unmistakable evidence in the record that rebuts that presumption.  The record showing his admission to a service hospital for evaluation of a pre-existing left mandible growth within a couple of weeks after service, along with his own consistent reports that the problem became manifest, and was privately evaluated, prior to service, and that he presented for service with a statement from his private provider to that effect, constitutes such evidence.  The Board finds no reason to question his testimony in that regard.  

Accordingly, the analysis progresses to whether the pre-existing disability was aggravated by service.  The Veteran is entitled to a presumption of aggravation (upon rebuttal of the presumption of soundness on entry), which likewise is rebuttable only by clear and unmistakable evidence.  Once again, the Board finds that there is such evidence.  A lack of aggravation can be established by showing there was no increase in severity of the disability during service, or alternatively by showing that any increase in disability was due to natural progression.  There is nothing in the record, other than the Veteran's self-serving allegations, that the disability indeed increased in severity during service.  The Board observes that (by the Veteran's own accounts) surgical intervention was recommended prior to service.  That it was also recommended during service (as noted in the sole existing STR) and was performed about a month after separation does not signify that the disability increased in severity during service; it merely established that there was a consensus regarding the appropriate mode of treatment.  Conceding, strictly for the purposes of this decision, the Veteran's (and his wife's) reports that the tumor grew in size during service (and Dr. Gordon's speculative - as he indicates it is conceivable - opinion that the tumor increased in size during service), the Board notes that the postservice surgical intervention apparently served its purpose.  The left lower jaw tumor has not been shown during the pendency of the instant claim.  Accordingly, the Board finds that there is clear and unmistakable evidence rebutting the presumption of aggravation of the left jaw tumor by service.  

A mandibular problem other than the left lower jaw tumor was not manifested in service, and is not shown or alleged to of itself be related to the Veteran's service.  The analysis turns to the crux of the Veteran's claim, i.e., that his poor dentition and inability to secure and use properly fitting dentures are related to the increase in size of his left lower jaw tumor and its postservice (more complicated due to tumor growth in service) surgery.  That is essentially a secondary service connection theory of entitlement which requires competent medical evidence.  While the Veteran is competent to report what is capable of lay observation, to include his perceptions that his left jaw tumor increased in size, whether or not tumor growth or tumor removal surgery resulted in deleterious alteration of mandibular topography to the extent that proper dentures could not be obtained or used is a medical question, beyond the scope of common knowledge.  It requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In support of his claim the Veteran has submitted a private provider's November 2011 statement.  However, that statement does not address directly the medical question presented.  Dr. Gordon notes that it is conceivable that the Veteran's jaw tumor grew in size during service (given the aggressive nature of giant cell tumors).  Dr. Gordon does not say that either the growth of the tumor or the surgery to excise the tumor resulted in the mandibular topography alteration incompatible with acceptable dentures. 

The only medical evidence in the record that directly addresses that question is in the opinions by the VA dentist and oral surgeon.  [The Board last remanded the case, in part, for a follow-up opinion if records the Veteran authorized VA to secure suggested such was necessary.  He declined to provide the authorization for the additional private records (suggesting that they do not support his claim).  Therefore, no further opinion was necessary.]  The Board finds the opinions probative evidence in the matter.  In concluding that the Veteran's atrophic mandible makes wearing lower dentures difficult the providers cited to supporting clinical data, including that the findings on both side of the jaw were similar (and even more severe on the right side that did not have a tumor); that the tumor excision (regardless of tumor size/tumor growth in service) ultimately left mandibular topography no worse than if excision had occurred earlier (as evidenced by radiographs); that the majority of the Veteran's tooth loss occurred after the tumor excision, and unrelated to the excision; and that a more likely cause for the Veteran's dental problems shown by the record were caries and periodontal disease unrelated to the left lower jaw tumor.  The opinions reflect familiarity with the record and include detailed rationale, and they are the most probative evidence in the matter, and persuasive. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.

Stomach and colon disability

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

The Veteran alleges that he had emergency surgery by a private physician (Dr. Hayden) in February 1995 to repair a ruptured and perforated colon, with reverse colostomy surgery in May 1995.  Private treatment records obtained from Dr. Hayden reflect treatment only for internal hemorrhoids in September 2000 and October 2000.  At the July 2013 hearing, the Veteran testified that he was no longer able to chew and digest food properly due to his jaw disability, which he believes caused him to require a colostomy in 1995.  On November 2013 medical statement, the Veteran reported that shortly after separation in 1957, he underwent jaw surgery, lost a large part of his jaw and all of his teeth, and was unable to chew, which subsequently affected his gastrointestinal tract, resulting in the need for a colostomy.  

It is not alleged, nor suggested by the record, that a stomach or colon disability, of itself, was manifested, incurred, or aggravated in service.  Consequently, direct service connection for a stomach and colon disability is not warranted.  See 38 U.S.C.A. § 1131.  

The Veteran's theory of service connection for such disability is strictly one of secondary service connection.  Because service connection has not been established for any disability (and service connection for the lower jaw disability is expressly denied herein), the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  Accordingly, service connection for a stomach/colon disability must be denied.  See Sabonis v.Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a lower jaw disability is denied.

Service connection for a stomach and colon disability, to include as secondary to a lower jaw disability, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


